DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 12, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in US2018/0327665 (as evidenced by Hou).

Regarding Claim 1:  Lee teaches core-shell nanostructures having a core of composition ZnTexSe1-x, wherein x is greater than 0 and less than 0.05 (See Paragraph 82).  The shell may comprise a plurality of layers of differing compositions including ZnS, ZnSe, ZnTe, amongst others (See Paragraph 84-85).  Lee explicitly notes the use of ZnS and Zn(Se,S) shells; however, the use of ZnS and ZnSe as shells on the surface would have been obvious to those of ordinary skill in the art as both of these are described by Lee as suitable compositions for shells (See Paragraph 84).   The thickness of the shells may be from 0.5 to 10 nm (See Paragraph 86).  The instant disclosure reports monolayer thickness of ZnSe as 0.328 and 0.31 nm.  The shell thickness of Lee corresponds to from about 1.5 to about 30 monolayers.  Those of ordinary skill in the art would have found it obvious to provide both the first and second shell in any thickness within this range, provided that the cumulative shell thickness met the total thickness as set forth.  Thus, Lee teaches an overlapping range of first and second shell thicknesses and compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art. Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.   The core-shell particle of Lee has a fwhm of less than or equal to 28  nm (See Paragraph 96).

Regarding Claim 2:  The nanostructure of Lee has emission wavelength of 449 nm (See Paragraph 163).

Regarding Claim 12:  The nanostructure of Lee may have a quantum yield between 60 and 99% (See Paragraph 97).

Regarding Claim 48-49:  Lee teaches that a shell is formed on the Zn(Te,Se) core by contacting the reaction mixture comprising those cores with a zinc precursor and chalcogen precursors of Se-Top and S-TOP. The Se and S precursors are added sequentially and in various amounts (See Paragraph 160).  It is noted that the instant claim sets forth a method of coating a previously manufactured core.  The instant claim sets forth that the ZnSeTe nanocrystal prepared by the method of claim 19 is mixed with precursors.  The ZnSeTe nanocrystal is claimed as a product-by-process limitation.  Product-by-process limitations are examined based on the implications of the process as set forth and not to the actual manipulations as claimed.  Applicant sets forth that the process according to claim 19 prepares the same cores as that of the prior art except for the incorporation rate of Tellurium based on the amount of Tellurium provided (See Remarks 8/15).  As this is the case, the process of the prior art to Lee and the instantly claimed and disclosed process are capable of creating compositionally and structurally similar cores (although through different process routes).  Thus, the cores supplied by Lee would meet the product-by-process limitations implied by the claim as they are the same in terms of composition and structure.  

Allowable Subject Matter
Claims 19, 24, 26, 28, 30, 32-33, 35, 46-47 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art for the reasons set forth by applicant in their response filed 8/15/22.  Applicant notes that the order of mixing ingredients provides for a more efficient incorporation of Tellurium in the nanocrystal, which is shown in the examples.  As this is the case, the logic of the rejection over Lee, which is based on obviousness of order of mixing, is overcome. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see  page 6-7, filed 8/15/22, with respect to the rejection(s) of claim(s) 1-2 and 12 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee under USC 103.  Applicant’s arguments relevant to these claims are at pages 6-7 of the response.  Applicant argues that Lee teaches a ZnSeS gradient first shell; however, the teachings of Lee are not limited to those preferred or exemplified embodiments and are taken as a whole.  Lee teaches that a variety of second semiconductor materials may be used in creating a shell including both ZnS and ZnSe (See Paragraph 84).  Lee also teaches that the shell can range from a thickness of 1.5 to 30 monolayers (See Paragraph 86).  Thus Lee teaches an overlapping range of composition and structure.  Overlapping ranges have been held to present a prima facie case of obviousness as set forth above.  Applicant goes on to point to improved results in the examples wherein ‘optimal’ fwhm is shown at 4 monolayers of each layer.  It is unclear how this is an unexpected result.  Furthermore, the evidence as set forth in the specification is not commensurate in scope with the claimed subject matter as such results are not shown over the scope of the claims.  The scope of the claim is drawn to a greater breadth of layers of each shell and is also drawn to a range of core compositions having any content of Tellurium.  Applicant’s arguments in terms of claim 19 are noted and render the claim and its dependencies allowable over the prior art.   Claim 48-49 are indirectly dependent upon claim 19, incorporating the final product of claim 19 and not the method of claim 19 itself (i.e. claim 19 is referenced as a product-by-process limitation).  This claim is rejected as Lee is capable of creating the same cores and those cores are of the same composition and structure as the product of claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190276737- teaches similar structure and compositions but silent in terms of monolayers or shell thickness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734